DETAILED ACTION

This Office action is in response to Applicant’s amendment filed January 21, 2021.  Applicant has amended claim 1.  Claims 19 and 20 remain withdrawn from consideration.  Currently, claims 1-4 and 15-20 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20200124, 20200527 and 20201016.

The rejection of claims 1, 4 and 15-18 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Butterfield et al, US 2015/0322384, is maintained for the reasons of record.

The rejection of claims 1-4 and 15-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,385,294 is maintained for the reasons of record.

The provisional rejection of claims 1-4 and 15-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/352,917 (now U.S. Patent No. 10,696,929), claims 1-20 of copending Application No. 16/352,913 (now U.S. Patent No. 10,696,928), claims 1-20 of copending Application No. 16/157,127, claims 1-20 of copending Application No. 16/157,131 (now U.S. Patent No. 10,870,819), claims 1-17 of copending Application No. 16/157,129 (now U.S. Patent No. 10,717,951), claims 1-20 of copending Application No. now U.S. Patent No. 10,731,112), claims 1-11 of copending Application No. 16/157,117 (now U.S. Patent No. 10,876,080), claims 1-19 of copending Application No. 16/157,116, claims 1-19 of copending Application No. 16/157,115, claims 1-20 of copending Application No. 16/157,114, claims 1-21 of copending Application No. 15/800,834 (now U.S. Patent No. 10,851,329), claims 1-20 of copending Application No. 15/800,121, claims 1-20 of copending Application No. 15/800,119, claims 1-19 of copending Application No. 15/800,118, claims 1-20 of copending Application No. 15/800,114 (now U.S. Patent No. 10,676,699), and claims 1-3 and 5-20 of copending Application No. 15/800,110 (now U.S. Patent No. 10,577,570) is maintained for the reasons of record.

Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive.
Applicant continues to argue that Butterfield et al, US 2015/0322384, does not teach or suggest in general a leuco composition selected from one or more compounds of Formulae (I)-(IV), wherein the leuco composition is uncolored and undergoes color change only when contacted with a triggering agent, and wherein the leuco compounds are free of heteroaryl groups, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Butterfield et al clearly discloses a laundry care composition comprising at least one compound conforming to the structures (XX), (XXV), (XXX) and (XL), wherein the compounds are capable of changing from a first color state (i.e. the initial color state in see abstract, paragraph 7, and paragraph 72), per the requirements of the instant claims.  
The examiner notes that applicant has requested that the obviousness-type double patenting rejection over U.S. Patent No. 10,385,294 and copending Application Nos. 16/352,917 (now U.S. Patent No. 10,696,929), 16/352,913 (now U.S. Patent No. 10,696,928), 16/157,127, 16/157,131 (now U.S. Patent No. 10,870,819), 16/157,129 (now U.S. Patent No. 10,717,951), 16/157,126, 16/157,120 (now U.S. Patent No. 10,731,112), 16/157,117 (now U.S. Patent No. 10,876,080), 16/157,116, 16/157,115, 16/157,114, 15/800,834 (now U.S. Patent No. 10,851,329), 15/800,121, 15/800,119, 15/800,118, 15/800,114 (now U.S. Patent No. 10,676,699), and 15/800,110 (now U.S. Patent No. 10,577,570) be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 13, 2021